EXE Technologies, Inc.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT



             THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
made on this 29th day of June 2001 by and between Kenneth J. Powell, a resident
of Texas (the "Employee"), and EXE Technologies, Inc., a corporation organized
and existing under the laws of the State of Delaware (the "Company") with its
headquarters in Dallas, Texas.

             WHEREAS, the Company is engaged in the business of providing
software for warehouse management, supply chain execution and order fulfillment
and related services for warehouse, distribution and logistics facilities
worldwide (the "Business"),

             WHEREAS, the Company hired the Employee on March 29, 2001 (the
“Start Date”) pursuant to a Summary of Terms dated March 20, 2001 (the “Term
Sheet”);

             WHEREAS, the Term Sheet contemplated that it would be superceded by
a definitive employment agreement;

             WHEREAS, the Company and the Employee entered into an Employment
Agreement dated May __, 2001 (the “Employment Agreement”) to supercede the Term
Sheet;

             WHEREAS, the Company and the Employee desire to restate the
Employment Agreement for the purposes of clarifying certain terms; and

             WHEREAS, the Company desires to employ the Employee and the
Employee desires to be employed by the Company for a period of time commencing
on the Start Date and continuing into the future upon the terms and conditions
hereinafter set forth.

             NOW, THEREFORE, in consideration of the mutual covenants and
obligations contained herein, and intending to be legally bound, the parties,
subject to the terms and conditions set forth herein, agree as follows:

             1.          Employment and Term.  The Company hereby employs the
Employee and the Employee hereby accepts employment with the Company, for a
period of one (1) year from the Start Date (the “Initial Term”).  At the end of
the Initial Term, this Agreement shall automatically renew for successive
additional periods of one (1) year, unless terminated by either party upon no
less than ninety (90) days prior written notice to the other party prior to the
expiration of the Initial Term or any such renewal period.   The Initial Term of
employment and any renewal periods hereunder, subject to the provisions of
Section 8 hereof, are hereinafter referred to as the "Term."

             2.          Duties.  During the Term, the Employee shall serve as
President and Chief Operating Officer of the Company and will faithfully and to
the best of the Employee’s ability devote his full time, attention, skill and
efforts to the performance of the duties required by or appropriate for the
Position.  The Employee shall report to the Chief Executive Officer of the
Company (the “Reporting Manager”).  The Employee shall assume such duties and
responsi­bilities as may be customarily incident to such a position, and such
additional and other duties as may be assigned to the Employee from time to time
by the Reporting Manager or the Board of Directors of the Company (the “Board”),
including, without limitation, the duties and responsibilities set forth in
Schedule B attached hereto, provided that such duties, functions,
responsibilities, and authority are reasonable and customary for a person
serving as President and Chief Operating Officer of an enterprise comparable to
the Company.

             3.          Other Business Activities.  During the Term, the
Employee shall not, without the prior written consent of the Company in its sole
discretion, directly or indirectly engage in any other business activities or
pursuits whatsoever, except: activities in connection with charitable,
professional or civic activities, personal investments; serving as an executor,
trustee or in other similar fiduciary capacity; and serving as a director of
other entities that are not competitive with the Company; provided that such
activities do not interfere with the Employee’s performance of the Employee’s
responsibilities and obligations pursuant to this Agreement; and provided
further that the Employee complies with all applicable policies and procedures
of the Company.

             4.          Compensation.  The Company shall pay the Employee, and
the Employee hereby agrees to accept, as compensation for all services rendered
hereunder and for the Employee's intellectual property covenants and assignments
and covenant not to compete as provided for in Sections 6 and 7 hereof, the
compensation set forth in this Section 4.

                           4.1        Salary.  The Company shall pay the
Employee an initial base salary at the annual rate detailed in Schedule A
attached hereto (the “Base Salary”). The Base Salary shall be inclusive of all
applicable income, social security and other taxes and charges that are required
by law to be withheld by the Company or are requested to be withheld by the
Employee.  Such amounts shall be withheld and paid in accordance with the
Company's normal payroll practice for its similarly situated employees from time
to time in effect.  The Base Salary may be increased from time to time by the
Compensation Committee of the Board in its discretion, provided, however, that
at no time will the Employee’s salary be less than the initial Base Salary.

                           4.2        Bonus Program.  With respect to each
calendar quarter, the Company will pay a cash bonus to the Employee based upon
the achievement of criteria to be determined as mutually agreed upon in writing
by the Employee and the Reporting Manager within sixty (60) days of the Start
Date.  The Employee’s annualized bonus target will be Two Hundred Twenty-Five
Thousand Dollars ($225,000).  The Employee’s actual bonus payments will vary
depending on Company performance and will be payable quarterly in accordance
with the Company’s normal practices.

                           4.3        Equity Participation.  The Company shall
grant to the Employee a stock option (the “Option”) to purchase shares of common
stock of the Company (“Common Stock”), the exercise price, par value and other
details of which are detailed in Schedule A attached hereto. The Option shall be
subject to and in accordance with the provisions of the 1997 Stock Option Plan
of the Company, as amended (the “Plan”), substantially in the form of Schedule
C.

                           4.4          Fringe Benefits.  The Employee shall be
entitled to participate in any health or dental programs or other non-salary
consideration (such as disability, vacation, sick leave) as are Company
standard. Such programs are described in Schedule E attached hereto.

                           4.5          Reimbursement of Expenses.  The Employee
shall be promptly reimbursed for all normal items of travel and entertainment
and miscellaneous expenses reasonably incurred by the Employee on behalf of the
Company, provided that such expenses are documented and submitted to the Company
all in accordance with the reimbursement policies of the Company as in effect
from time to time.

                           4.6        Indemnification.  The Employee, in any
capacity on behalf of the Company or any of its subsidiaries or affiliates,
shall be entitled to exculpation, indemnification, and advancement of expenses
to the fullest extent not prohibited by Delaware or other applicable law, all as
more fully described by an Indemnification Agreement to be entered into between
the Employee and the Company substantially in the form used by the Company with
its executive officers.  The Employee shall also be entitled to coverage under
each directors’ and officers’ liability insurance policy, if any, maintained by
or on behalf of the Company’s directors and officers.

                           4.7        Attorneys’ Fees to Negotiate Agreement. 
The Company shall pay, or reimburse Employee for, the reasonable attorneys’ fees
and expenses incurred in connection with the Employee’s negotiation of this
Agreement within thirty (30) days after presentation of each invoice from the
Employee’s attorneys.


             5.          Confidentiality.  The Employee recognizes and
acknowledges that the Proprietary Information (as hereinafter defined) is a
valuable, special and unique asset of the Company.  As a result, both during the
Term and for a period of three (3) years thereafter, the Employee shall not,
without the prior written consent of the Company, for any reason either directly
or indirectly divulge to any third-party or use for the Employee’s own benefit,
or for any purpose other than the exclusive benefit of the Company, any
confidential, proprietary, business and technical information or trade secrets
of the Company or of any subsidiary or affiliate of the Company (the
"Proprietary Information") revealed, obtained or developed in the course of the
Employee’s employment with the Company.  Proprietary Information shall include,
but shall not be limited to: the intangible personal property described in
Section 6(b) hereof; any information relating to methods of production,
manufacture and research; hardware and software configurations, computer codes
or instructions (including source and object code listings, program logic
algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation), computer inputs and outputs
(regardless of the media on which stored or located) and computer processing
systems, techniques, designs, architecture, and interfaces; the identities of,
the Company's relationship with, the terms of contracts and agreements with, the
needs and requirements of, and the Company's course of dealing with, the
Company's actual and prospective customers, contractors and suppliers; and any
other materials prepared by the Employee in the course of the Employee’s
employment by the Company, or prepared by any other employee or contractor of
the Company for the Company or its customers (including concepts, layouts, flow
charts, specifications, know-how, user or service manuals, plans, sketches,
blueprints, costs, business studies, business procedures, finances, marketing
data, methods, plans, personnel information, customer and vendor credit
information and any other materials that have not been made available to the
general public).  Nothing contained herein shall restrict the Employee's ability
to make such disclosures during the course of the Employee’s employment as may
be necessary or appropriate to the effective and efficient discharge of the
duties required by or appropriate for the Position or as such disclosures may be
required by law.  Furthermore, nothing contained herein shall restrict the
Employee from divulging or using for the Employee’s own benefit or for any other
purpose any Proprietary Information that is readily available to the general
public so long as such information did not become available to the general
public as a direct or indirect result of the Employee's breach of this
Section 5.  Failure by the Company to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.


             6.          Property.

                           (a)         All right, title and interest in and to
Proprietary Information shall be and remain the sole and exclusive property of
the Company.  During the Term, the Employee shall not remove from the Company’s
offices or premises any documents, records, notebooks, drawings, sketches,
program listings, files, correspondence, reports, memoranda or similar materials
of or containing Proprietary Information, or other materials or property of any
kind belonging to the Company unless necessary or appropriate in accordance with
the duties and responsibilities required by or appropriate for the Position and,
in the event that such materials or property are removed, all of the foregoing
shall be returned to their proper files or places of safekeeping as promptly as
possible after the removal shall serve its specific purpose.  The Employee shall
not make, retain, remove and/or distribute any copies of any of the foregoing
for any reason whatsoever, except as may be necessary in the discharge of the
assigned duties, and shall not divulge to any third person the nature of and/or
contents of any of the foregoing or of any other oral or written information to
which the Employee may have access or with which for any reason the Employee may
become familiar, except as disclosure shall be necessary in the performance of
the duties; and upon the earlier of (I) a request by the Company or (ii) the
termination of the Employee’s employment with the Company, the Employee shall
return to the Company all originals and copies of the foregoing then in the
possession, whether prepared by the Employee or by others.

                           (b) (i) The Employee acknowledges that all right,
title and interest in and to any and all writings, documents, inventions,
improvements, discoveries, methods, developments, works of authorship, computer
programs or instructions (whether in source code, object code, or any other form
and whether patentable or not), algorithms, formulae, plans, memoranda, tests,
research, designs, innovations, systems, analyses, specifications, models, data,
diagrams, flow charts, and/or techniques (whether reduced to written or
electronic form or otherwise) that the Employee creates, makes, conceives,
discovers, develops or reduces to practice, either solely or jointly with any
other person, on behalf of the Company at any time during the Term, whether
during working hours or at the Company’s facility or at any other time or
location, and that relate to or are useful in any way in connection with the
Business now or hereafter carried on by the Company (collectively, “Intellectual
Work Product”) shall be the sole and exclusive property of the Company.  The
Employee shall promptly disclose to the Company all Intellectual Work Product,
and the Employee shall have no claim for additional compensation for the
Intellectual Work Product.  In addition the Employee hereby waives all claims to
moral rights in any Intellectual Work Product.

                                 (ii)  The Employee acknowledges that all the
Intellectual Work Product that is copyrightable shall be considered a work made
for hire under United States Copyright Law.  To the extent that any
copyrightable Intellectual Work Product may not be considered a work made for
hire under the applicable provisions of the United States Copyright Law, or to
the extent that, notwithstanding the foregoing provisions, the Employee may
retain an interest in any Intellectual Work Product that is not copyrightable,
the Employee hereby irrevocably assigns and transfers to the Company any and all
right, title, or interest that the Employee may have in the Intellectual Work
Product under copyright, patent, trade secret, trademark and other intellectual
property laws, in perpetuity or for the longest period otherwise permitted by
law, without the necessity of further consideration.  The Company shall be
entitled to obtain and hold in its own name all copyrights, patents, trade
secrets, and trademarks with respect thereto.

                                 (iii)  The Employee shall reveal promptly all
information relating to the Intellectual Work Product to an appropriate officer
of the Company, cooperate with the Company and execute such documents as may be
necessary or appropriate (A) in the event that the Company desires to seek
copyright, patent, trademark or other analogous protection thereafter relating
to the Intellectual Work Product, and when such protection is obtained, renew
and restore the same, or (B) to defend any opposition proceedings in respect of
obtaining and maintaining such copyright, patent, trademark or other analogous
protection.

                                 (iv) In the event that the Company is unable
after reasonable effort to secure the Employee's signature on any of the
documents referenced in Section 7(b)(iii) hereof, whether because of the
Employee's physical or mental incapacity or for any other reason whatsoever, the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Employee's agent and attorney-in-fact, to
act for and in the Employee’s behalf and stead to execute and file any such
documents and to do all other lawfully permitted acts to further the prosecution
and issuance of any such copyright, patent, trademark or other analogous
protection with the same legal force and effect as if executed by the Employee.

                                 (v)  The Employee represents that the
innovations, designs, systems, analyses, ideas for marketing programs, and all
copyrights, patents, trademarks and trade names, or similar intangible personal
property identified on Schedule D hereof comprises all of the innovations,
designs, systems, analyses, ideas for marketing programs, and all copyrights,
patents, trademarks and trade names, or similar intangible personal property
that the Employee has made or conceived of prior to the date hereof, and same
are excluded from the operation of the other provisions of this Section 6(b).

             7.          Covenant not to Compete.

                           (a)         In consideration of the compensation,
including but not limited to equity participation, and other covenants by the
Company under this Agreement, the Employee shall not, anywhere in the world,
during the Term and for a period of one (1) year thereafter (the "Restricted
Period"), do any of the following, either alone or in association with others,
without the prior written consent of the Company in its sole discretion:

                                        (i)          engage or participate,
directly or indirectly, in any business whose primary or principal business
derives thirty percent (30%) or more of its gross revenues from providing
software for warehouse management, supply chain execution and order fulfillment
and related services for warehouse, distribution and logistics facilities (a
“Competitive Business”);

                                        (ii)         become interested (as
owner, proprietor, promoter, stockholder, lender, partner, co-venturer,
director, officer, employee, agent, consultant or otherwise) in any person,
firm, corporation, association or other entity (A) that is listed in Schedule A,
or (B) is otherwise engaged in any Competitive Business, or become interested in
(as owner, stockholder, lender, partner, co-venturer, director, officer,
employee, agent, consultant or otherwise) any portion of the business of any
person, firm, corporation, association or other entity where such portion of
such business is considered a Competitive Business (notwithstanding the
foregoing, the Employee may hold not more than one percent (1%) of the
outstanding securities of any class of any publicly-traded securities of a
company that is engaged in activities referenced in Section 7(a)(i) hereof);


                                        (iii)        solicit or call on for a
purpose competitive with the Business, either directly or indirectly, any (A)
customer with whom the Company shall have dealt at any time during the one (1)
year period immediately preceding the termination of the Employee's employment
hereunder, or (B) supplier or distributor with whom the Company shall have dealt
at any time during the one (1) year period immediately preceding the termination
of the Employee's employment hereunder;

                                        (iv)       influence or attempt to
influence any supplier, distributor, customer or potential customer of the
Company to terminate or modify any written or oral agreement or course of
dealing with the Company; or

                                        (v)        influence or attempt to
influence any person either (A) to terminate or modify the employment,
consulting, agency, distributorship or other arrangement with the Company, or
(B) to employ or retain, or arrange to have any other person or entity employ or
retain, any person who has been employed or retained by the Company as an
employee, consultant, agent or distributor of the Company at any time during the
one (1) year period immediately preceding the termination of the Employee's
employment hereunder.

                           (b)        The Employee hereby acknowledges that the
limitations as to time, character or nature and geographic scope placed on the
Employee’s subsequent employment by this Section 7 are reasonable and fair and
will not prevent or materially impair the Employee’s ability to earn a
livelihood.

             8.          Early Termination.  The Employee's employment hereunder
may be terminated during the Term upon the occurrence of any one of the events
described in this Section 8.  Upon termination, the Employee shall be entitled
only to such compensation and benefits as described in this Section 8.

                           8.1        Termination for Disability.

                                        (a)         In the event of the
disability of the Employee such that the Employee is unable to perform the
duties and responsibilities hereunder to the full extent required by this
Agreement by reasons of illness, injury or incapacity for a period of more than
sixty (60) consecutive days or more than forty-five (45) days, in the aggregate,
during any ninety (90) day period ("Disability"), the Employee's employment
hereunder may be terminated by the Company.

                                        (b)        In the event of a termination
of the Employee’s employment hereunder pursuant to Section 8.1(a), and provided
that the Employee has complied with all of his obligations under this Agreement
and continues to comply with all of the surviving obligations listed in Section
10, the Employee shall be entitled to receive:  (i) continuation of the Base
Salary in effect as of the date of such termination for a period of twelve (12)
months following the date of termination, payable on the Company’s standard
payroll cycle; (ii) the Employee’s annual bonus prorated to the date of
termination which shall be paid in a lump-sum thirty (30) days following the
date of termination; (iii) the right to exercise any stock option held by
Employee for the reminder of its term, whether or not exercisable by Employee as
of the date of termination; (iv) any amounts payable pursuant to any plans or
policies of the Company; and (v) any other amounts due but not yet paid from the
Company to Employee.

                           8.2        Termination by Death.  In the event that
the Employee dies during the Term, the Employee's employment hereunder shall be
terminated thereby and the Employee's executors, legal representatives or
administrators shall be entitled to receive from the Company:  (i) the
Employee’s Base Salary in effect as of the date of death for a period of twelve
(12) months following the date of death, which shall be paid in a lump-sum
thirty (30) days following the date of death; (ii) the Employee’s bonus for the
twelve (12) month period specified in 8.2(i) above, in an amount equal to (A)
the percentage of annualized target bonus actually received in the aggregate by
the Employee for the final fully served four (4) calendar quarters, multiplied
by (B) the Employee’s current annualized target bonus on the date of
termination, which bonus shall be paid in a lump-sum thirty (30) days following
the date of Employee’s death; (iii) the right to exercise any stock option held
by Employee on the date of death for the remainder of its term, whether or not
exercisable by Employee on the date of death; (iv) any amounts payable on death
pursuant to any plans or policies of the Company; and (v) any other amounts due
but not yet paid from the Company to Employee.

                           8.3        Termination for Cause.

                                        (a)         The Company may terminate
the Employee's employment hereunder at any time for "Cause" upon written notice
to the Employee.  For purposes of this Agreement, "Cause" shall only mean:

                                                     (i)          material
breach by the Employee of the Employee’s obligations under this Agreement and
the Employee’s failure to cure such breach within thirty (30) days following
written notice to cure such breach by the Company;

                                                     (ii)         willful
failure or repeated inability by the Employee to perform satisfactorily the
duties required by or appropriate for the Position, as determined by the Chief
Executive Officer of the Company or the Board of Directors of the Company in his
or its sole reasonable discretion and the Employee’s failure to cure such
conduct within thirty (30) days following written notice by the Company;

                                                     (iii)        conduct of the
Employee involving any type of disloyalty to the Company or willful misconduct
with respect to the Company, including without limitation fraud, embezzlement,
theft or proven dishonesty in the course of the employment, or any attempt by
the Employee to secure any personal profit related to the Business and the
business opportunities of the Company without the informed approval of the Board
of Directors;

                                                     (iv)       a final and
non-appealable conviction of a felony related to the Company or its Business; or

                                                     (v)        habitual alcohol
or substance abuse or addiction.


                                        (b)        In the event of a termination
of the Employee's employment hereunder pursuant to Section 8.3(a), the Employee
shall be entitled to receive all accrued but unpaid (as of the effective date of
such termination)  Base Salary, benefits and bonuses.  All Base Salary, benefits
and bonuses shall cease at the time of such termination, subject to the terms of
any benefit or compensation plan then in force and applicable to the Employee. 
The unvested portion, if any, of the Option shall be canceled at the time of
such termination, and the Employee shall not be entitled to exercise any such
unvested options. Except as specifically set forth in this Section 8.3, the
Company shall have no liability or obligation hereunder by reason of such
termination.

                           8.4        Termination Without Cause.

                                        (a)         The Company may terminate
the Employee's employment hereunder at any time, for any reason, without Cause,
effective upon the date designated by the Company upon thirty (30) days written
notice to the Employee.

                                        (b)        In the event of a termination
of the Employee's employment hereunder pursuant to Section 8.4(a), the Employee
shall be entitled to receive (i) all unpaid Base Salary through the remainder of
the Term and all accrued, but unpaid (at the date of termination) benefits and
bonuses; (ii) severance equal to one (1) year’s Base Salary (at the date of
termination), payable in twelve (12) equal monthly installments in accordance
with the Company’s payroll practices; (iii) the immediate vesting of the
unvested portion of the Option that would have vested if the Employee had
continued to be employed by the Company for a period of twelve (12) months
following his actual termination date; (iv) the right to exercise any stock
option which is exercisable by Employee on the date of the termination of his
employment; and (v) any other amounts due but not yet paid from the Company to
Employee.  Except as set forth above, all Base Salary, benefits and bonuses
shall cease at the time of such termination, subject to the terms of any benefit
or compensation plan then in force and applicable to the Employee.  Except as
specifically set forth in this Section 8.4, the Company shall have no liability
or obligation hereunder by reason of such termination.

                           8.5.       Termination by the Employee for Good
Reason.

                                        (a)         The Employee may terminate
the Employee’s employment hereunder at any time for “Good Reason” following a
written notice of the termination of employment hereunder pursuant to this
Section 8.5(a), as more fully described below.

                                        (b)        For purposes of this
Agreement, “Good Reason” shall mean:

                                                     (i)          (1) any
reduction by the Company in the Base Salary as in effect on the date hereof or
as the same may be increased from time to time; (2) any reduction in bonus
compensation opportunities (which reduction may also occur pursuant to any
assignment of performance goals and corresponding awards which are inconsistent
with prior performance goals or awards); (3) the failure by the Company to
continue in effect any benefit or compensation plan, life insurance plan, health
and accident plan or disability plan in which the Employee was participating,
which would adversely affect the Employee’s participation in or materially
reduce the Employee’s benefits under any of such plans, (unless such reduction
is pursuant to the general change in benefits applicable to all similarly
situated employees of the Company); (4) taking of any action by the Company that
would adversely affect the Employee’s participation in or materially reduce the
Employee’s benefits under any of such plans (unless such reduction is pursuant
to the general change in benefits applicable to all similarly situated employees
of the Company); (5) deprive the Employee of any material fringe benefit enjoyed
by the Employee;  (6) the failure by the Company to provide the Employee with
the number of paid vacation days to which the Employee is entitled; or (7) the
transfer of Employee’s principal place of employment to a location more than 25
miles away from the Company’s current headquarters;

                                                     (ii)         (1) assignment
to Employee of any duties and responsibilities inconsistent with his status as
President and Chief Operating Officer of the Company; (2) a change in Reporting
Managers such that the Employee no longer directly reports to the Chief
Executive Officer of the Company; or (3) the assignment of duties and
responsibilities which are not customary for a person serving as President and
Chief Operating Officer of an enterprise comparable to the Company;

                                                     (iii)        any material
and willful breach of the Company of any provision of this Agreement or any
written employment agreement with Employee; or

                                                     (iv)       a Change in
Control as defined in Section 8.7 below.

                                        (c)         A Termination for Good
Reason, except pursuant to a Change of Control, shall not take effect until the
following has occurred:

                                                     (i)          the Employee
has given the Board of Directors written notice of his intention to terminate
his employment for Good Reason, specifying with particularity the grounds on
which the proposed Good Reason Termination is contemplated;

                                                     (ii)         the Board of
Directors shall have thirty (30) days after such written notice to cure such
grounds; and


                                                     (iii)        if the Board
of Directors fails to cure such grounds, then the Employee may terminate his
employment by giving written notice to the Board of Directors confirming that
the grounds has not been cured, whereupon the Employee’s employment shall
terminate.

                                        (d)        In the event of a termination
of the Employee’s employment hereunder pursuant to Section 8.5(a) hereof, the
Employee shall be entitled to receive the same consideration set forth in
Section 8.4(b) hereof.

                           8.6        Options; Repurchase of Shares.

                                        Except as otherwise permitted herein,
upon the termination of the Employee’s employment pursuant to this Section 8 for
any reason, all further vesting on all stock options and/or restricted stock in
the Company held by the Employee shall immediately cease as of such date and
thereafter any vested stock options shall be exercisable and any restricted
stock or other equity securities held by the Employee shall be subject to
repurchase by the Company in accordance with their respective terms and the
terms of any related agreements between the Company and the Employee.

                           8.7        Change of Control.

                                        (a)         Notwithstanding anything to
the contrary and in addition to any other rights contained in this Agreement,
fifty percent (50%) of the Employee’s then remaining unvested options shall
automatically become vested immediately prior to the occurrence of a Change in
Control of the Company.  Thereafter, the remaining unvested balance of each
accelerated option shall vest in equal monthly installments over the balance of
the original 4-year vesting period.  Thus, by way of illustration, if a Change
of Control occurred 18 months after the date of grant, then (i) 31.25% of the
options would accelerate upon the Change of Control because 37.50% was already
vested; and (ii) the remaining unvested portion of 31.25% would vest 1.04% per
month over the remaining 30 months of the original vesting period.

                                        (b)        Notwithstanding anything to
the contrary and in addition to any other rights contained in this Agreement, if
the Employee’s employment is terminated by the Company without Cause or by the
Employee for Good Reason within twelve (12) months following a Change of
Control, then , in addition to the consideration set forth in Section 8.4(b)
hereof, all of the Employee’s then remaining unvested options shall
automatically become vested immediately.

                                        (c)         For the purposes of this
Agreement, a “Change of Control” shall mean:  (i) the sale, transfer, assignment
or other disposition (including by merger or consolidation) by stockholders of
the Company, in one transaction or a series of related transactions, of a
majority of the voting power represented by the then outstanding capital stock
of the Company to one or more stockholders or other third parties, other than
any such sales, transfers, assignments or other dispositions by such
stockholders to their respective heirs or affiliates such that the then existing
shareholders of the Company do not own more than fifty percent (50%) of the
outstanding equity; or (ii) a sale, transfer, assignment or other disposition
(including by merger or consolidation), of all of the outstanding stock of the
Company, or of all or substantially all of the assets of the Company or a
liquidation or dissolution of the Company.

                           8.8        No Mitigation or Offset

                                        The Employee shall not be obligated to
seek or secure new employment or to become self-employed after termination of
his employment with the Company, but shall be obligated to report promptly to
the Company any actual employment obtained during the period for which Employee
benefits continue.  There shall be no offset against any amounts due to Employee
under this Agreement on account of any remuneration or benefits attributable to
any subsequent employment (including, without limitation, any self-employment)
that Employee may obtain.

             9.          Representations, Warranties and Covenants of the
Employee.

                           (a)         The Employee represents and warrants to
the Company that:

                                        (i)          There are no restrictions,
agreements or understandings whatsoever to which the Employee is a party which
would prevent or make unlawful the Employee's execution of this Agreement or the
Employee's employment hereunder, or which is or would be inconsistent or in
conflict with this Agreement or the Employee's employment hereunder, or would
prevent, limit or impair in any way the performance by the Employee of the
obligations hereunder; and

                                        (ii)         The Employee has disclosed
to the Company all restraints, confidentiality commitments or other employment
restrictions that the Employee has with any other employer, person or entity.

                           (b)        Upon and after the Employee’s termination
or cessation of employment with the Company and until such time as no
obligations of the Employee to the Company hereunder exist, the Employee (i)
shall provide a complete copy of this Agreement to any prospective employer or
other person, entity or association in the Business, with whom or which the
Employee proposes to be employed, affiliated, engaged, associated or to
establish any business or remunerative relationship prior to the commencement
thereof and (ii) shall notify the Company of the name and address of any such
person, entity or association prior to the Employee’s employment, affiliation,
engagement, association or the establishment of any business or remunerative
relationship.


             10.        Survival of Provisions.  The provisions of this
Agreement set forth in Sections 5 through 22 hereof shall survive the
termination of the Employee's employment hereunder.

             11.        Successors and Assigns.  This Agreement shall inure to
the benefit of and be binding upon the Company and the Employee and their
respective successors, executors, administrators, heirs and/or permitted
assigns; provided that neither the Employee nor the Company may make any
assignments of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other parties hereto, except
that, without such consent, the Company may assign this Agreement to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise, provided that such successor assumes in writing all of the
obligations of the Company under this Agreement.

             12.        Notice.  Any notice hereunder by either party shall be
given by personal delivery or by sending such notice by certified mail,
return-receipt requested, or by overnight delivery with a reputable courier
service, or telecopied, addressed or telecopied, as the case may be, to the
other party at its address set forth below or at such other address designated
by notice in the manner provided in this section.  Such notice shall be deemed
to have been received upon the date of actual delivery if personally delivered
or, in the case of mailing, two (2) days after deposit with the U.S. mail, or if
by overnight delivery, the date of delivery or, in the case of facsimile
transmission, when confirmed by the facsimile machine report.

             If to the Employee:

             Ken Powell
            

             with a copy to:

             Stuart E. Blaugrund, Esquire
             Gardere Wynne Sewell LLP
             1601 Elm Street, Suite 3000
             Dallas, Texas  75201-4761
             Fax:  214-999-4667

             If to the Company:

             EXE Technologies, Inc.
             8787 Stemmons Freeway
             Dallas, TX  75247
             Attention:  CFO
             Fax:  214-775-0912

             with a copy to:

             EXE Technologies, Inc.
             300 Baldwin Tower Boulevard
             Eddystone, PA 19022
             Attention:  General Counsel
             Fax:  610-447-1824

             13.        Entire Agreement; Amendments.  This Agreement contains
the entire agreement and understanding of the parties hereto relating to the
subject matter hereof, and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature between the parties
hereto relating to the employment of the Employee with the Company, including
but not limited to, the Term Sheet and the Employment Agreement.  This Agreement
may not be changed or modified, except by an agreement in writing signed by each
of the parties hereto.

             14.        Waiver.  The waiver of the breach of any term or
provision of this Agreement shall not operate as or be construed to be a waiver
of any other or subsequent breach of this Agreement.

             15.        Governing Law.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws of any jurisdiction.

             16.        Invalidity.  If any provision of this Agreement shall be
determined to be void, invalid, unenforceable or illegal for any reason, then
the validity and enforceability of all of the remaining provisions hereof shall
not be affected thereby.  If any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, then such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such amendment to apply only to the operation of such provision
in the particular jurisdiction in which such adjudication is made; provided that
if any provision contained in this Agreement shall be adjudicated to be invalid
or unenforceable because such provision is held to be excessively broad as to
duration, geographic scope, activity or subject, then such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction,
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made.


             17.        Section Headings.  The section headings in this
Agreement are for convenience only; they form no part of this Agreement and
shall not affect its interpretation.

             18.        Number of Days.  In computing the number of days for
purposes of this Agreement, all days shall be counted, including Saturdays,
Sundays and legal holidays; provided that if the final day of any time period
falls on a Saturday, Sunday or day which is a legal holiday in Texas, then such
final day shall be deemed to be the next day which is not a Saturday, Sunday or
legal holiday.

             19.        Specific Enforcement; Extension of Period.

                           (a)         The Employee acknowledges that the
restrictions contained in Sections 5, 6, and 7 hereof are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates
and that the Company would not have entered into this Agreement in the absence
of such restrictions.  The Employee also acknowledges that any breach by the
Employee of Sections 5, 6, or 7 hereof will cause continuing and irreparable
injury to the Company for which monetary damages would not be an adequate
remedy.   The Employee shall not, in any action or proceeding to enforce any of
the provisions of this Agreement, assert the claim or defense that an adequate
remedy at law exists.  In the event of such breach by the Employee, the Company
shall have the right to enforce the provisions of Sections 5, 6, and 7 of this
Agreement by seeking injunctive or other relief in any court, and this Agreement
shall not in any way limit remedies of law or in equity otherwise available to
the Company.

                           (b)        The periods of time set forth in Sections
5, 6 and 7 hereof shall not include, and shall be deemed extended by, any time
required for litigation to enforce the relevant covenant periods, provided that
the Company is successful on the merits in any such litigation.  The "time
required for litigation" is herein defined to mean the period of time commencing
on the earlier of the Employee's first breach of such covenants or the service
of process upon the Employee ending on the expiration of all appeals related to
such litigation.

             20.        Arbitration.  Except for claims or disputes related to
the rights and obligations of the parties set forth in Sections 5,6 and 7
hereof, the parties hereto agree that any controversy or claims arising out of
or relating to this Agreement shall be settled exclusively by arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”) as then in effect.  The parties
hereto further agree that any arbitration proceeding commenced in connection
with this Agreement shall take place in Dallas, Texas under the auspices of the
AAA and judgment upon the award rendered by the Arbitrator(s) may be entered in
any court having jurisdiction thereof.  The prevailing party shall be entitled
to recover, in addition to any other relief, reasonable attorneys’ fees, costs
and disbursements.

             21.        Consent to Suit.  Any dispute relating to the rights and
obligations of the parties set forth in Section 5, 6 and 7 hereof may only be
brought in the Courts of the State of Texas in and for the County of Dallas or
in the United States District Court for the Northern District of Texas, Dallas
Division.  The Employee hereby consents to the jurisdiction and venue of the
courts of the State of Texas in and for the County of Dallas or the United
States District Court for the Northern District of Texas, Dallas Division
provided that such Federal Court has subject matter jurisdiction over such
dispute, and the Employee hereby waives any claim he may have at any time as to
forum non conveniens with respect to such venue.  Any judgment entered against
either of the parties in any proceeding hereunder may be entered and enforced by
any court of competent jurisdiction.  The prevailing party shall be entitled to
recover, in addition to any other relief, reasonable attorneys' fees, costs and
disbursements.

             22.        Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

             IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed on the day and year first written above.

EXE TECHNOLOGIES, INC     By:  /s/ Raymond R. Hood  

--------------------------------------------------------------------------------

Title:  CEO  

--------------------------------------------------------------------------------

/s/ Ken Powell

--------------------------------------------------------------------------------

EMPLOYEE

SCHEDULE A

EMPLOYMENT and COMPENSATION



Position: President & Chief Operating Officer

Reporting Manager: Ray Hood - CEO

Start Date: March 29, 2001

Base Salary: $275,000

Bonus: $225,000 target, based upon written criteria to be developed by the
Reporting Manager and the Employee

Responsibilities: Job Description attached as Schedule B

Prohibited Companies: Manhattan Associates, Optum, TRW/Marc, OMI, HK Systems,
McHugh Software, SAP supply chain unit and Oracle supply chain unit.

 

Initial Stock Option Grant:

A stock option to purchase 1,000,000 shares of Common Stock of the Company will
be granted to the Employee on or about the Start Date.  The Option grant shall
be an incentive stock option to the maximum extent permitted by law. The
exercise price will be determined by the Stock Option Committee of the Company. 
The vesting will be as follows:

(a) 250,000 shares on the first anniversary of the Start Date; and

(b) the remaining 750,000 shares at a rate of 2.0833% per month on the last day
of each month following the first anniversary of the Start Date.

SCHEDULE B

RESPONSIBILITIES


JOB DESCRIPTION

[TO BE ADDED]

 

SCHEDULE C

EXE TECHNOLOGIES, INC.

1997 INCENTIVE AND NON-QUALIFIED STOCK OPTION PLAN

[PREVIOUSLY PROVIDED]

SCHEDULE D

PRIOR INVENTIONS

1.          None.

SCHEDULE E

NON SALARY CONSIDERATION

 

1. Holidays - 10 paid.

2. Vacation - 4 weeks.

3. Medical Plan – Employer/Employee paid.

4. Dental Plan – Employer/Employee paid.

5. Life Insurance/AD&D - equal to $50,000 – Employer paid.

6. Vision plan – Employer paid – provides 20% to 60% discount on all vision
services.

7. Flexible Benefit Plan - enables employees to set aside pre-tax dollars for
the reimbursement of certain qualified expenses.

8. Short-term Disability – Employer paid - provides potential salary
continuation to regular, full-time employees who are unavoidably absent from
work due to personal illness injury or pregnancy.

9. Long-term Disability – Employer paid - provides income protection in the
event of a long-term disability, equal to 60% of basic monthly earnings.

10. 401(k) Plan - permits deferral of pre-tax dollars up to 15% of salary. 
Company matches 100% of first 5% contribution.

11. Tuition Assistance – provides educational reimbursement benefits to eligible
employees.



 